March 27, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

       JAMES RAMEY, SEAN RAMEY AND ALL OCCUPANTS, Appellants

NO. 14-11-00992-CV                      V.

                          BANK OF NEW YORK, Appellee
                             ____________________

      Today the Court heard appellee=s motion to dismiss the appeal from the judgment
signed by the court below on October 31, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by JAMES
RAMEY, SEAN RAMEY AND ALL OCCUPANTS.
      We further order this decision certified below for observance.